                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                         DOC #: __________________
                                                                  DATE FILED: _4/8/2020____

               -against-
                                                                                  20 Cr. 66 (AT)
JAYVON KEITT,
                                                                                     ORDER
                               Defendant.
ANALISA TORRES, District Judge:

        The Court having been notified of the parties’ consent to an appearance by telephone; the
parties’ position that, pursuant to the U.S. Constitution and the Federal Rules of Criminal
Procedure, Defendant’s presence is not required at a substitution of counsel conference; and that
Defendant waives his appearance, ECF No. 20, it is hereby ORDERED that a substitution of
counsel hearing shall be held telephonically on April 13, 2020, at 11:20 a.m. The Government
need not appear.

      The call-in information is as follows: 888-398-2342 or 215-861-0674, access code:
5598827.

       SO ORDERED.

Dated: April 8, 2020
       New York, New York
